Exhibit 10.1

AMENDMENT NO. 1, dated as of May 6, 2020 (this “Amendment”), relating to the
THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of December 12, 2018 (as
amended, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Existing Credit Agreement”, and as amended by this Amendment,
the “Amended Credit Agreement”), among LEGGETT & PLATT, INCORPORATED, a Missouri
corporation (the “Borrower”), the LENDERS from time to time party thereto and
JPMORGAN CHASE BANK, N.A., as Administrative Agent.

WHEREAS, the Lenders have agreed to extend credit to the Borrower under the
Existing Credit Agreement on the terms and subject to the conditions set forth
therein; and

WHEREAS, the Borrower has requested, and the parties hereto have agreed, to
amend certain provisions of the Existing Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Existing Credit Agreement.

SECTION 2. Amendment of the Existing Credit Agreement. Effective on the
Amendment Effective Date (as defined below), the Existing Credit Agreement
(excluding the Schedules and Exhibits thereto) is hereby amended as follows:

(a) Each reference to “EEA Financial Institution” or “EEA Financial
Institutions” is hereby replaced with “Affected Financial Institution” or
“Affected Financial Institutions”, as the case may be.

(b) Section 1.01 of the Existing Credit Agreement shall be amended to insert the
following new definitions in appropriate alphabetical order:

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Consolidated Cash Balance” means, on any date, an amount equal to the aggregate
amount of cash and cash equivalents, in each case, held or owned by, credited to
the account of, or otherwise reflected as an asset on the balance sheet of, the
Borrower and the Subsidiaries taken as a whole.

“Consolidated Cash Balance Limit” means, on any date of determination, (i)
$300,000,000, plus (ii) the sum, without duplication, of (a) any payments
reasonably expected to be made by the Borrower or any Subsidiary within five
Business Days after such date in respect of trade payables, Indebtedness
(including interest thereon), taxes, payroll or other obligations or expenses as
certified in writing to the Administrative Agent on or before such date, (b) any
amounts to be used in connection with the consummation of any



--------------------------------------------------------------------------------

 

2

transaction permitted by this Agreement (including but not limited to any
Acquisition and/or the making or payment of any dividends or distributions),
that is contemplated in good faith to be consummated within thirty Business Days
of such date, as certified in writing to the Administrative Agent, on or before
such date, and (c) any amounts to be used for the refinancing, refunding or
other payment of any commercial paper that is issued and outstanding on such
date.

“First Amendment” means Amendment No. 1 to the Third Amended and Restated Credit
Agreement, dated as of May 6, 2020, among the Borrower, the Lenders party
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent.

“First Amendment Effective Date” means the date on which the conditions
specified in Section 4 of the First Amendment were satisfied (or waived in
accordance with the terms thereof), which date is May 6, 2020.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Unrestricted Cash” means unrestricted cash and cash equivalents held or owned
by, credited to the account of, or otherwise reflected as an asset on the
balance sheet of, the Borrower or any Subsidiary.

(c) The last sentence of the definition of “Alternate Base Rate” in Section 1.01
of the Existing Credit Agreement shall be amended and restated in its entirety
as follows:

“For the avoidance of doubt, if the Alternate Base Rate shall be less than
2.00%, such rate shall be deemed to be 2.00% for purposes of this Agreement.”

(d) The table in the definition of “Applicable Rate” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:



--------------------------------------------------------------------------------

 

3

Ratings for Index Debt

   ABR Spread      Fixed
Spread      Commitment
Fee Rate  

>= A+ / A1

     0.000%        1.000%        0.100%  

= A / A2

     0.125%        1.125%        0.150%  

= A- / A3

     0.250%        1.250%        0.200%  

= BBB+ / Baa1

     0.875%        1.875%        0.250%  

= BBB / Baa2

     1.000%        2.000%        0.300%  

< BBB / Baa2

     1.500%        2.500%        0.500%  

(e) The definition of “Bail-In Action” in Section 1.01 of the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

(f) The definition of “Bail-In Legislation” in Section 1.01 of the Existing
Credit Agreement shall be amended and restated in its entirety as follows:

““Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

(g) The proviso in the definition of “CDOR Screen Rate” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

“provided that, if the CDOR Screen Rate shall be less than 1.00%, such rate
shall be deemed to be 1.00% for the purposes of this Agreement.”

(h) The last sentence of the definition of “Fixed Rate” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

“Notwithstanding anything herein to the contrary, if the “Fixed Rate” for any
Borrowing (including any Fixed Rate Borrowing denominated in Mexican Pesos or
Canadian Dollars and determined by reference to the Mexican Peso Negotiated
Rate, the CDOR Rate or otherwise) shall be less than 1.00%, such rate shall be
deemed to be 1.00% for the purposes of this Agreement.”



--------------------------------------------------------------------------------

 

4

(i) The proviso of the definition of “Interpolated Rate” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

“provided that, if any Interpolated Rate shall be less than 1.00%, such rate
shall be deemed to be 1.00% for the purposes of this Agreement”

(j) The definition of “Leverage Ratio” in Section 1.01 of the Existing Credit
Agreement shall be amended and restated in its entirety as follows:

““Leverage Ratio” means, on any date, the ratio of (a) (i) Consolidated Funded
Indebtedness as of such date less (ii) the aggregate amount of Unrestricted Cash
as of such date to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended on or prior to such date.”

(k) The proviso of the definition of “LIBO Screen Rate” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

“provided that if the LIBO Screen Rate shall be less than 1.00%, such rate shall
be deemed to be 1.00% for the purposes of this Agreement”

(l) The definition of “Write-Down and Conversion Powers” in Section 1.01 of the
Existing Credit Agreement shall be amended and restated in its entirety as
follows:

““Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

(m) Section 2.14(a) of the Existing Credit Agreement shall be amended by
replacing the first proviso in such Section in its entirety with the follows:

“provided that if any Reference Bank Rate shall be less than 1.00%, such rate
shall be deemed to be 1.00% for purposes of this Agreement”

(n) Section 2.14(e) of the Existing Credit Agreement shall be amended by
replacing the final proviso in such Section in its entirety with the follows:



--------------------------------------------------------------------------------

 

5

“provided that, if such alternate rate of interest shall be less than 1.00%,
such rate shall be deemed to be 1.00% for the purposes of this Agreement”

(o) Section 4.02(c) of the Existing Credit Agreement shall be amended by adding
the following to the end of such Section:

“At the time of and immediately after giving effect to such Borrowing and the
use of proceeds thereof, the pro forma Consolidated Cash Balance shall not
exceed the Consolidated Cash Balance Limit.”

(p) Clause (v) of Section 5.08 of the Existing Credit Agreement shall be amended
by amending and restating such clause (v) in its entirety as follows:

“(v) (A) anytime that is prior to the First Amendment Effective Date or that is
on or after December 31, 2021, Liens not otherwise permitted by this
Section 5.08 to the extent that the aggregate outstanding principal Indebtedness
and other monetary obligations then secured by all such Liens does not exceed
15% of Consolidated Total Assets and (B) from the First Amendment Effective Date
until (and excluding) December 31, 2021, Liens not otherwise permitted by this
Section 5.08 to the extent that the aggregate outstanding principal Indebtedness
and other monetary obligations then secured by all such Liens does not exceed 5%
of Consolidated Total Assets.”

(q) Section 5.14 of the Existing Credit Agreement shall be amended by replacing
such Section 5.14 in its entirety as follows:

“SECTION 5.14 Financial Covenant.

Will not permit the Leverage Ratio on the last day of any fiscal quarter of the
Borrower to exceed the ratio set forth below as of the last day of the fiscal
quarters set forth below:

 

Quarter End Date

   Ratio  

Each fiscal quarter end date through March 31, 2021

     4.75x  

June 30, 2021

     4.25x  

September 30, 2021

     3.75x  

December 31, 2021 and each fiscal quarter end date thereafter

     3.25x”  

(r) Section 8.17 of the Existing Credit Agreement shall be amended by replacing
such Section 8.17 in its entirety as follows:



--------------------------------------------------------------------------------

 

6

“SECTION 8.17 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion powers of the applicable Resolution
Authority.”

SECTION 3. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to such other
parties that, on and as of the Amendment Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and this Amendment and the Amended Credit Agreement constitutes the
Borrower’s legal, valid and binding obligation, enforceable against the Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

(b) After giving effect to this Amendment and the transactions contemplated
hereby, the representations and warranties set forth in Article III of the
Existing Credit Agreement (except, the representations and warranties set forth
in Section 3.05 and in the last sentence of Section 3.07 of the Amended Credit
Agreement) are true and correct in all material respects on and as of the
Amendment Effective Date (except for any representation and warranty that is
qualified by materiality or Material Adverse Effect, which representation and
warranty shall be true and correct in all respects) except to the extent such
representations and



--------------------------------------------------------------------------------

 

7

warranties relate specifically to another date in which case such
representations and warranties shall be true and correct as of such earlier
date.

(c) On the Amendment Effective Date, after giving effect to this Amendment and
the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing.

SECTION 4. Effectiveness. The amendment of the Existing Credit Agreement as
contemplated by this Amendment shall become effective on the date (the
“Amendment Effective Date”) on which the following conditions shall have been
satisfied or waived in accordance with Section 8.02 of the Existing Credit
Agreement:

(a) The Administrative Agent shall have received duly executed counterparts of
this Amendment that, when taken together, bear the signatures of the Borrower,
the Required Lenders and the Administrative Agent.

(b) The Administrative Agent shall have received payment from the Borrower, for
the account of each Lender that executes and delivers a counterpart signature
page to this Amendment no later than 5:00 p.m., New York City time, on May 5,
2020, an amendment fee (the “Amendment Fee”) in an amount equal to 0.125% of the
aggregate amount of Term Loans and Revolving Commitment (whether used or unused)
of such Lender under the Existing Credit Agreement on the Amendment Effective
Date. The Amendment Fee shall be payable in immediately available funds if, and
only if, the Amendment Effective Date occurs, and, once paid, shall not be
refundable.

(c) The Administrative Agent shall have received, in immediately available funds
and to the extent provided in Section 6 of this Amendment and Section 8.03 of
the Amended Credit Agreement, payment of all costs, fees, out-of-pocket
expenses, compensation and other amounts then due and payable in connection with
this Amendment, the Existing Credit Agreement and the Amended Credit Agreement
or the transactions contemplated hereby and thereby, including, to the extent
invoiced at least one Business Day prior to the Amendment Effective Date, all
amounts payable under Section 6 of this Amendment.

(d) The representations set forth in Section 3 of this Amendment shall be true
and correct on and as of the Amendment Effective Date and the Administrative
Agent shall have received a certificate of an authorized officer of the
Borrower, dated the Amendment Effective Date, to such effect.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date and such notice shall be conclusive and binding.

SECTION 5. Effect of Amendment. Except as expressly set forth herein and in the
Amended Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights or remedies
of the Lenders or the Administrative Agent under the Existing Credit Agreement
or any other Loan Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Existing Credit Agreement or any other Loan Document, all of



--------------------------------------------------------------------------------

 

8

which are ratified and affirmed in all respects and shall continue in full force
and effect. This Amendment shall constitute a “Loan Document” for all purposes
of the Amended Credit Agreement and the other Loan Documents. On and after the
Amendment Effective Date, any reference to the Existing Credit Agreement
contained in the Loan Documents shall mean the Amended Credit Agreement.

SECTION 6. Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable and documented out-of-pocket expenses in
connection with this Amendment and the transactions contemplated hereby,
including reasonable and documented out-of-pocket fees, charges and
disbursements of counsel for the Administrative Agent.

SECTION 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission (e.g. “.pdf” or “.tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment. The words
“execution”, “signed”, “signature”, “delivery” and words of like import in or
relating to any document to be signed in connection with this Amendment shall be
deemed to include electronic signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 8. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 9. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

LEGGETT & PLATT, INCORPORATED By:   /s/ Andrew C. Bender Name:   Andrew C.
Bender Title:   VP Treasurer

By:   /s/ Scott Douglas Name:   Scott Douglas Title:   Sr. V.P. General
Counsel & Secretary

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

By:   /s/ Peter S. Predun Name:   Peter S. Predun Title:   Executive Director

[Signature Page to Leggett & Platt Amendment No. 1]



--------------------------------------------------------------------------------

To approve this Amendment No. 1:

 

Name of Lender: WELLS FARGO BANK N.A. By:   /s/ Kara Treiber   Name:   Kara
Treiber   Title:   Director

To approve this Amendment No. 1:

 

U.S. Bank National Association By:   /s/ Marty McDonald   Name:   Marty McDonald
  Title:   Vice President

To approve this Amendment No. 1:

 

Name of Lender: MUFG Bank, Ltd. By:   /s/ Henry Schwarz   Name:   Henry Schwarz
  Title:   Authorized Signatory

To approve this Amendment No. 1:

 

Bank of America, N.A. By:   /s/ Jason Payne   Name:   Jason Payne   Title:  
Senior Vice President

To approve this Amendment No. 1:

 

TRUIST BANK, formerly known as BRANCH BANKING AND TRUST COMPANY and successor by
merger to SUNTRUST BANK By:   /s/ Sarah Salmon   Name:   Sarah Salmon   Title:  
Senior Vice President

[Signature Page to Leggett & Platt Amendment No. 1]



--------------------------------------------------------------------------------

To approve this Amendment No. 1:

 

Name of Lender: PNC Bank, National Association By:   /s/ Matt Corcoran   Name:  
Matt Corcoran   Title:   Senior Vice President

To approve this Amendment No. 1:

 

Name of Lender: BMO Harris Bank By:   /s/ Samuel Dean   Name:   Samuel Dean  
Title:   Director, BMO Harris Bank

To approve this Amendment No. 1:

 

The Toronto-Dominion Bank By:   /s/ Maurice Moffett   Name:   Maurice Moffett  
Title:   AVP Credit, Commercial National Accounts

By:   /s/ R. Scott Stewart   Name:   Scott Stewart   Title:   Director,
Commercial National Accounts

To approve this Amendment No. 1:

 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch By:   /s/ Cara Younger  
Name:   Cara Younger   Title:   Executive Director

By:   /s/ Miriam Trautmann   Name:   Miriam Trautmann   Title:   Senior Vice
President

[Signature Page to Leggett & Platt Amendment No. 1]



--------------------------------------------------------------------------------

To approve this Amendment No. 1:

 

Arvest Bank By:   /s/ Jacob Fauvergue   Name:   Jacob Fauvergue   Title:   Vice
President

[Signature Page to Leggett & Platt Amendment No. 1]